Case 1:19-cv-00612-WES-PAS Document 9 Filed 01/15/20 Page 1 of 2 PageID #: 44




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

MICHAEL P. O’NEIL and NICOLA             :
GRASSO                                   :
                      Plaintiffs,        :
v.                                       :           Civil Action No. 19-cv-00612
                                         :
PETER F. NERONHA, in his Official        :
Capacity as Attorney General of Rhode :
Island and COLONEL JAMES M.              :
MANNI, in his Official Capacity as the :
Superintendent of the Rhode Island State :
Police                                   :
                          Defendants. :
____________________________________:


      DEFENDANTS’ JOINT MOTION FOR SECOND EXTENSION OF TIME TO
                  RESPOND TO PLAINTIFF’S COMPLAINT

       Now come Defendants, the State of Rhode Island, Peter Neronha, in his official capacity

as Attorney General of the State of Rhode Island and Colonel James Manni, in his official capacity

as Director of the Rhode Island State Police (State of Rhode Island Defendants) and respectfully

request an additional six days, up to and including January 24, 2020, to respond to Plaintiffs’

Complaint. Defendants need additional time to respond to Plaintiffs’ Complaint. Given the

various claims asserted and the issues that need to be considered and addressed, Defendants require

additional time to provide an appropriate response to the Complaint.

       Wherefore, the State of Rhode Island Defendants pray that this Motion for an Extension of

Time is granted, and that Defendants be given up to and including January 24, 2020 to file their

responsive pleading.
Case 1:19-cv-00612-WES-PAS Document 9 Filed 01/15/20 Page 2 of 2 PageID #: 45



                                                      Respectfully submitted,

                                                      DEFENDANTS, in their official capacities
                                                      only

                                                      By,

                                                      PETER F. NERONHA
                                                      ATTORNEY GENERAL

                                                      /s/ Julia C. Wyman ________
                                                      Julia C. Wyman, #9017
                                                      Special Assistant Attorney General
                                                      Neil F.X. Kelly #4515
                                                      Assistant Attorney General
                                                      150 South Main Street
                                                      Providence, RI 02903-2907
                                                      Tel: (401) 274-4400 x2037; x2284
                                                      Fax: (401) 222-2995


                                       CERTIFICATION

         I hereby certify that I filed and served all counsel of record with a copy of the within
Defendants’ Joint Motion through the ECF filing system on this 15th day of January, 2020 and
that it is available for viewing and downloading.

                                                      /s/ Dylan R. Gaddes________________
